782 N.W.2d 200 (2010)
Jerome PLUNKETT, as Personal Representative of the Estate of Holly Marie Plunkett, Plaintiff-Appellant,
v.
DEPARTMENT OF TRANSPORTATION, Defendant-Appellee.
Docket No. 140193. COA No. 284320.
Supreme Court of Michigan.
May 28, 2010.

Order
On order of the Court, the motion to file a reply brief is GRANTED. The application *201 for leave to appeal the November 3, 2009 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). At oral argument, the parties shall address whether the highway exception to governmental immunity, MCL 691.1402(1), applies to an alleged failure to maintain a highway to correct rutting that allegedly resulted in the accumulation of water on the rutted portion of the pavement, causing hydroplaning and the loss of control of the vehicle that led to the fatal accident. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.
The Michigan Association for Justice, the Michigan Defense Trial Counsel, Inc., and the Negligence Law Section of the State Bar of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.